SHIRLEY S. ABRAHAMSON, J.
(concurring). I write separately because I believe that the majority opinion in this case is inconsistent with In re Marriage of Soergel, 154 Wis. 2d 564, 574, 453 N.W.2d 624 (1990), the court's most recent decision concerning grandparents' visitation rights after adoption of the child. While I believe that this case implicitly overrules Soergel, I would expressly overrule Soergel.
Just two years ago, interpreting secs. 48.92 and 767.245(4), Stats. 1985-86,1 this court wrote that adop*72tion "has the effect of severing all rights of the adopted child's birth family to the child," in effect terminating the biological grandparents' status as grandparents. Permitting the grandparents visitation rights would, wrote the court, "be at odds" with this purpose of the adoption statute, sec. 48.92(1), (2).2 The court further wrote that the relationship between the adoptive parent and the child is identical to that between a natural parent and a child. "One of the rights parents have as a result of the natural relation of parent and child is the right to determine whether a relationship with the grandparents, or any other person, is contrary to the child's best interests." Soergel, 154 Wis. 2d at 574.
In attempting to distinguish Soergel, the majority notes that the father in Soergel voluntarily terminated his parental rights whereas the father in this case died. True, but the Soergel court based its decision on the adoption proceedings, not on the termination proceedings. I find no basis for concluding that the legislature intended that the right of adoptive parents to control who visits their child depends on the manner by which *73the adoption arises. An adoption is an adoption. Likewise, contrary to the majority's assertion, I find no basis for concluding that to allow grandparents rights of visitation under sec. 767.245(4), Stats. 1985-86, the statute at issue in Soergel, "would be at odds with the adoption statute's purpose of severing all rights of [the father] and his family to the child," Soergel, 154 Wis. 2d at 574, whereas to allow grandparents visitation under sec. 880.155, Stats. 1989-90, the statute at issue in this case, would not be at odds with the adoption statute's purpose of severing all rights of the father and his family. I conclude that the decision in this case is inconsistent with the Soergel decision, and I would expressly overrule Soergel.
After this case was argued, the legislature adopted 1991 Wis. Act 191 which addresses visitation rights of certain persons following adoption of a child by a relative or stepparent. The effect of the new legislation on the facts of this case is not, of course, in issue.
The new statute adds the following sentence to sec. 48.92(2), the statute governing the effect of an adoption: "Notwithstanding the extinction of all parental rights under this subsection, a court may order reasonable visitation under s. 48.925." (Section 48.92(2) is set forth in the margin at note 2.) Furthermore, a court may grant reasonable visitation rights to relatives who have maintained "a relationship similar to a parent-child relationship with a child who has been adopted." In deciding whether to grant visitation rights under the statute, a court must determine whether visitation is in the best interests of the child and whether visitation will undermine the adoptive parents' relationship with the child. Further, the court must determine whether the visitor will act in a manner contrary to the parenting decisions *74of the adoptive parents.3
For the reasons set forth, I concur.

 Section 767.245(4), Stats. 1985-86, has been amended and *72is now set forth in sec. 767.245(1), Stats. 1989-90. The provision remains essentially the same for purposes of this case.


 Sections 48.92(1), (2), Stats. 1989-90, prior to the enactment of 1991 Wis. Act 191, completely supported the holding of Soergel:
48.92 Effect of adoption. (1) After the order of adoption is entered the relation of parent and child and all the rights, duties and other legal consequences of the natural relation of child and parent thereafter exists between the adopted person and the adoptive parents.
(2) After the order of adoption is entered the relationship of parent and child between the adopted person and his birth parents, unless the birth parent is the spouse of the adoptive parent, shall be completely altered and all the rights, duties and other legal consequences of the relationship shall cease to exist.


 1991 Wis. Act 191 reads in part:
SECTION 2. 48.925 of the statutes is created to read:
48.925 Visitation rights of certain persons. (1) Upon petition by a relative who has maintained a relationship similar to a parent-child relationship with a child who has been adopted by a stepparent or relative, the court may grant reasonable visitation rights to that person if the petitioner has maintained such a relationship within 2 years prior to the filing of the petition, if the adoptive parent or parents, or, if a birth parent is the spouse of an adoptive parent, the adoptive parent and birth parent, have notice of the hearing and if the court determines all of the following:
(a) That visitation is in the best interest of the child.
(b) That the petitioner will not undermine the adoptive parent's or parents' relationship with the child or, if a birth parent is the spouse of an adoptive parent, the adoptive parent's and birth parent's relationship with the child.
(c) That the petitioner will not act in a maimer that is contrary to parenting decisions that are related to the child's physical, emotional, educational or spiritual welfare and that are made by the adoptive parent or parents or, if a birth parent is the spouse of an adoptive parent, by the adoptive parent and birth parent.
(2) Whenever possible, in making a determination under sub. (1), the court shall consider the wishes of the adopted child.